Judgment unanimously affirmed. Memorandum: We find no merit to defendant’s claim that certain equivocal remarks, made by Justice Kennedy at the conclusion of a pretrial suppression hearing conducted over a month prior to entry of defendant’s guilty plea, were coercive and rendered his subsequent guilty plea before Judge Celli involuntary as a matter of law. At the plea proceedings, defendant, who was represented by counsel, stated on the record that he had discussed the proposed plea agreement with his attorney, gave a factual basis for his plea, and advised the court that his plea was made voluntarily and without any coercion or threat. (Appeal from judgment of Monroe County Court, Celli, J. — burglary, first degree.) Present — Dillon, P. J., Callahan, Doerr, Pine and Lawton, JJ.